

114 SRES 481 ATS: Recognizing the significance of May 2016 as Asian/Pacific American Heritage Month and as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 481IN THE SENATE OF THE UNITED STATESMay 26, 2016Ms. Hirono (for herself, Mr. Reid, Mr. Franken, Mr. Casey, Mrs. Murray, Mr. Kirk, Mr. Menendez, Mrs. Feinstein, Mr. Schatz, Mr. Markey, Ms. Klobuchar, Ms. Cantwell, Mr. Cardin, Mr. Brown, Mr. Kaine, Mr. Durbin, Mr. Wyden, Mr. Heller, Mr. Gardner, Mr. Bennet, Ms. Murkowski, Mr. Booker, Mr. Schumer, Ms. Warren, and Mr. Merkley) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the significance of May 2016 as Asian/Pacific American Heritage Month and as an
			 important time to celebrate the significant contributions of Asian
			 Americans and Pacific Islanders to the history of the United States.
	
 Whereas the people of the United States join together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States;
 Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;
 Whereas the Asian American and Pacific Islander community is an inherently diverse population, comprised of more than 45 distinct ethnicities and more than 100 language dialects;
 Whereas, according to the Bureau of the Census, the Asian American population grew at a faster rate than any other racial or ethnic group in the United States during the last decade, surging nearly 46 percent between 2000 and 2010, a growth rate that is 4 times the rate of the total population of the United States;
 Whereas, according to the 2010 decennial census, there are approximately 17,300,000 residents of the United States who identify themselves as Asian and approximately 1,200,000 residents of the United States who identify themselves as Native Hawaiian or other Pacific Islander, making up approximately 5.5 percent and 0.4 percent, respectively, of the total population of the United States;
 Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first immigrants from Japan arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from immigrants from China;
 Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests that the President issue an annual proclamation calling on the people of the United States to observe Asian/Pacific American Heritage Month with appropriate programs, ceremonies, and activities;
 Whereas Asian Americans and Pacific Islanders, such as Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who as President Pro Tempore of the Senate was the highest-ranking Asian American government official in United States history, Dalip Singh Saund, the first Asian American elected to serve in Congress, Patsy T. Mink, the first woman of color and the first Asian American woman to be elected to Congress, Hiram L. Fong, the first Asian American Senator, Daniel K. Akaka, the first Senator of Native Hawaiian ancestry, Norman Y. Mineta, the first Asian American member of a presidential cabinet, Elaine L. Chao, the first Asian American woman member of a presidential cabinet, Mee Moua, the first Hmong American elected to a State legislature, and others have made significant contributions in both the Government and military of the United States;
 Whereas the year 2016 marks several important milestones for the Asian American and Pacific Islander community, including—
 (1)the 115th anniversary of the arrival of Peter Ryu, the first Korean immigrant in the United States; (2)the 95th anniversary of the first premier in a United States film of an Asian American woman, Anna May Wong, in Bits of Life;
 (3)the 70th anniversary of the passage of the amendments made by the Act of July 2, 1946 (commonly known as the Luce–Cellar Act of 1946) (60 Stat. 416, chapter 534), which allowed Filipinos and Indians to immigrate to the United States and become naturalized United States citizens;
 (4)the 70th anniversary of the passage of the First Supplemental Surplus Appropriation Rescission Act of 1946 (60 Stat. 6, chapter 30), which stripped military benefits from Filipino World War II veterans in the service of the United States Armed Forces;
 (5)the 60th anniversary of the election to the House of Representatives of Dalip Singh Saund, the first Asian American, first Indian American, and first Sikh American elected to Congress;
 (6)the 40th anniversary of the election to the Senate of Dr. Samuel Ichiye Hayakawa, the first Asian American elected to the Senate from a mainland State;
 (7)the 40th anniversary of Presidential Proclamation 4417, dated February 19, 1976 (41 Fed. Reg. 7741), in which President Gerald Ford formally rescinded Executive Order 9066 (7 Fed. Reg. 1407; relating to authorizing the Secretary of War to prescribe military areas) and condemned the incarceration of United States citizens and lawful permanent residents of Japanese ancestry during World War II;
 (8)the 40th anniversary of the completion of the double-hulled voyaging canoe, Hokule'a, marking the first traditional Polynesian voyaging canoe built in Hawaii in over 600 years;
 (9)the 30th anniversary of the granting of United States citizenship to the Chamorros and Carolinians of the Northern Mariana Islands; and
 (10)the 20th anniversary of the election as the Governor of the State of Washington of Gary Locke, the first Asian American elected as a Governor of a mainland State;
 Whereas, in 2016, family members of Filipino World War II veterans became eligible to apply for immigration benefits to come to the United States to be reunited with their aging Filipino veteran family members who are United States citizens and lawful permanent residents;
 Whereas, in 2016, the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, is composed of 51 Members, including 13 Members of Asian or Pacific Islander descent;
 Whereas, in 2016, Asian Americans and Pacific Islanders are serving in State and territorial legislatures across the United States in record numbers, including the States of Alaska, Arizona, California, Colorado, Connecticut, Georgia, Hawaii, Idaho, Maryland, Massachusetts, Michigan, Minnesota, New Hampshire, New Jersey, New York, North Carolina, Ohio, Oklahoma, Pennsylvania, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, and the territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands;
 Whereas the number of Federal judges who are Asian Americans or Pacific Islanders doubled between 2001 and 2008 and more than tripled between 2009 and 2015, reflecting a commitment to diversity in the Federal judiciary that has resulted in the confirmations of high-caliber Asian American and Pacific Islander judicial nominees;
 Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the Government of the United States and continue to advance in the political landscape of the United States; and
 Whereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, and history of Asian Americans and Pacific Islanders, and to appreciate the challenges faced by Asian Americans and Pacific Islanders: Now, therefore, be it
	
 That the Senate— (1)recognizes the significance of May 2016 as Asian/Pacific American Heritage Month and as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and
 (2)recognizes that the Asian American and Pacific Islander community enhances the rich diversity of and strengthens the United States.